IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00015-CV

                      IN THE INTEREST OF Z.W., A CHILD


                             From the 74th District Court
                              McLennan County, Texas
                             Trial Court No. 2014-2176-3


                                        ORDER


       The State of Texas, appellee, files a second motion for extension of time to file its

brief in this appeal of a State-initiated termination of parental rights case. This type case

is an accelerated appeal. See TEX. R. APP. P. 28.4(a)(1).

       The judgment was signed by the trial court on December 29, 2015. The notice of

appeal and the clerk’s record were both timely filed. The reporter sought and obtained a

brief extension of time to file the reporter’s record. The appellant’s brief was timely filed

without the need to request an extension of time; 20 days after the record was filed. See

TEX. R. APP. P 38.6(a).
        The State of Texas, however, filed a request to extend the time to file its brief,

requesting a 30 day extension. The State of Texas failed to comply with the conference

requirements for filing motions in civil cases. TEX. R. APP. P. 10.1(a)(4). The motion was,

nevertheless, granted.

        The State of Texas now seeks a second extension of time to file its brief, requesting

an additional 30 day extension. The basis of the motion is due to other work that the

State’s attorney is, or has been, working on since the granting of the first motion. It too,

does not contain a certificate of conference as required by the rules. Id.

        What is most troubling about the motion, and because of its troubling nature we

highlight this observation, is that it is signed by a different attorney for the State.

Sequential motions filed by different lawyers for the State of Texas create practical

problems in a termination appeal. If, due to the change of lawyers assigned to deal with

a termination appeal, different matters are the justification for delay in filing the State’s

brief, a due date could be interminably delayed by simply assigning the case to a different

attorney. This is not a valid basis for the delay of filing the State’s brief in an accelerated

appeal from the termination of parental rights.

        By its current motion, the State seeks an extension that would allow to be done in

80 days what the rules permit only 20 days to do; file appellee’s brief. See TEX. R. APP. P

38.6(b). This would be an extension of 400% of what the rules set as the normal time to

file the brief. We do not believe this is reasonable under the circumstances.


In the Interest of Z.W., a Child                                                         Page 2
        The State of Texas’s motion is denied. The State’s brief is due 15 days from the

date this Order is issued.1



                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed May 5, 2016




1
 We note that, based on the content of the appellant’s response to the second motion for extension of time
to file the State’s brief, the State of Texas is proceeding to terminate the appellant’s parental rights to a
newborn child on the basis of the termination in this proceeding. We express no opinion on whether the
State can pursue a termination of the parental rights of appellant to her newborn in a new termination
proceeding based on the termination of her parental rights in this proceeding while it is on appeal. See TEX.
FAM. CODE ANN. § 161.001(a)(2)(D) or (E), and (M) (West 2014).

In the Interest of Z.W., a Child                                                                      Page 3